Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 19, 20 and 32,are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims of U.S. Patents No. 10341592 B2, or 10721422 B2 or 11252356 B2 (see tables below).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are obviousness over claims of U.S. Patent 10341592 B2, or 10721422 B2 or 11252356 B2 (see tables below), in that claims of the U.S. Patent contain all the limitations of claims of the instant application. Claims of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant Application
US 10341592 B2
19. A light detecting device, comprising: a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; 
a second transfer transistor coupled to the first capacitance;


a reset transistor coupled to the second transfer transistor; 
a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.
20. The light detecting device of claim 19, wherein the second capacitance is coupled to a fixed potential. 
1. An imaging device, comprising: a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; 

3. The imaging device according to claim 2, wherein the pixel further comprises a fourth transfer transistor coupled between the third capacitance and the first capacitance.


a reset transistor coupled to the first capacitance; 

a second photoelectric converter; a second transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the second transfer transistor; a third transfer transistor coupled between the first and the second capacitances; and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, 

1. …wherein the second capacitance is configured to receive a power source voltage.

32. An electronic device, comprising: a : 
a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; 

a second transfer transistor coupled to the first capacitance 

a reset transistor coupled to the second transfer transistor; 
a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; 

and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.

8. An imaging device, comprising: 



a pixel comprising: a first photoelectric converter, a first transfer transistor coupled to the first photoelectric converter, a first capacitance disposed between the first transfer transistor and the first photoelectric converter  


9. … a fourth transfer transistor disposed between the reset transistor and the first capacitance in the plan view.


a reset transistor coupled to the first capacitance, 

a second photoelectric converter, a second transfer transistor coupled to the second photoelectric converter, a third transfer transistor coupled to the second transfer transistor and the reset transistor, a second capacitance disposed between the second transfer transistor and the third transfer transistor , 


and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, .



Instant Application
US 10721422 B2
19. A light detecting device, comprising: a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; a second transfer transistor coupled to the first capacitance; a reset transistor coupled to the second transfer transistor; 

a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.

1. An imaging device, comprising: a pixel comprising; a first photoelectric converter, a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion , a second transfer transistor disposed between the floating diffusion portion and a reset transistor , 



a second photoelectric converter, a third transfer transistor coupled to the second photoelectric converter, a fourth transfer transistor coupled to the third transfer transistor, a capacitance coupled to the second photoelectric converter, , and an amplification transistor coupled to the floating diffusion portion, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, .
32. An electronic device, comprising: : 
a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; 

a second transfer transistor coupled to the first capacitance; a reset transistor coupled to the second transfer transistor; 

a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; 

and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.

15. An electronic apparatus, comprising: an imaging device including: 


a pixel including: a photoelectric converter; a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion; 


a second transfer transistor disposed between the floating diffusion portion and a reset transistor ; 



a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a fourth transfer transistor coupled to the third transfer transistor; a capacitance coupled to the second photoelectric converter; ; 


and an amplification transistor coupled to the floating diffusion portion, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter, 



Instant Application
US 11252356 B2
19. A light detecting device, comprising: a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; a second transfer transistor coupled to the first capacitance; a reset transistor coupled to the second transfer transistor; 

a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.

1. An imaging device, comprising: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion ; a second transfer transistor disposed between the floating diffusion portion and a reset transistor ; 



a second photoelectric converter diagonally adjacent to the first photoelectric converter, a third transfer transistor coupled to the second photoelectric converter; a fourth transfer transistor coupled to the third transfer transistor; a capacitance coupled to the second photoelectric converter; ; and an amplification transistor coupled to the floating diffusion portion, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.
32. An electronic device, comprising: : 
a pixel including: a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter; a first capacitance coupled to the first transfer transistor; 
a second transfer transistor coupled to the first capacitance; a reset transistor coupled to the second transfer transistor; 
a second photoelectric converter; a third transfer transistor coupled to the second photoelectric converter; a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors; 


and an amplification transistor coupled to the first capacitance, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.

12. An electronic apparatus, comprising: an imaging device including: 


a first photoelectric converter; a first transfer transistor coupled to the first photoelectric converter and disposed between the first photoelectric converter and a floating diffusion portion 

a second transfer transistor disposed between the floating diffusion portion and a reset transistor 

a second photoelectric converter diagonally adjacent to the first photoelectric converter, a third transfer transistor coupled to the second photoelectric converter; a fourth transfer transistor coupled to the third transfer transistor; a capacitance coupled to the second photoelectric converter; 
and an amplification transistor coupled to the floating diffusion portion, wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter.


Claim 32 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims of U.S. Patents No. 10341592 B2, or 10721422 B2 or 11252356 B2 (see tables above), in view of Lyu; Jeong-Ho (US 20130256510 A1, hereinafter “Lyu”). 

Regarding claim 32, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims of U.S. Patents No. 10341592 B2, or 10721422 B2 or 11252356 B2 (see table above), except the electronic device, comprising: a signal processing circuit; and a light detecting device.
Nevertheless, Lyu discloses an electronic device, comprising: a signal processing circuit; and a light detecting device (Fig. 2, [0017]: imaging system 200 includes pixel array 205, readout circuitry 210, function logic 215 and control circuitry 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic device, comprising: a signal processing circuit; and a light detecting device as taught by Lyu into each patent. The suggestion/ motivation for doing so would be to allow image capturing and processing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-26 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu; Jeong-Ho (US 20130256510 A1, hereinafter “Lyu”), in view of Oita et al. (US 20070120982 A1, hereinafter “Oita”).

Regarding claim 19, Lyu teaches a light detecting device (Figs. 1&4), comprising: a pixel (Figs. 1&4, [0028]: pixel cell 400) including: 
a first photoelectric converter (Figs. 1&4, [0028]: photodiode 412); 
a first transfer transistor coupled to the first photoelectric converter (Figs. 1&4, [0028]: Transfer transistor 402 coupled to the photodiode 412); 
a first capacitance coupled to the first transfer transistor (Figs. 1&4, [0029]: the Transfer transistor 402 is shown to be coupled to a floating diffusion node 422);
a second transfer transistor coupled to the first capacitance (Figs. 1&4, [0028]: dual floating-diffusion switch 404 coupled the floating diffusion node 422);
a reset transistor coupled to the second transfer transistor (Figs. 1&4, [0028]: reset transistor 403 coupled the dual floating-diffusion switch 404); 
a second photoelectric converter (Figs. 1&4, [0028]: photodiode 411); 
a third transfer transistor coupled to the second photoelectric converter (Figs. 1&4, [0028]: Transfer transistor 401 coupled to the photodiode 411); 

and an amplification transistor coupled to the first capacitance (Figs. 1&4, [0028]: source-follower ("SF") or amplifier ("AMP") transistor 405 coupled the floating diffusion node 422), 
wherein a sensitivity of the first photoelectric converter is higher than a sensitivity of the second photoelectric converter (Figs. 1&4, [0028]: the photodiodes 411 and 412 have different photosensitivities, with photodiode 411 having a lower photosensitivity than photodiode 412.).
Lyu does not teach a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors.
However, Oita discloses a second capacitance coupled to the third transfer transistor (as illustrated by Fig. 1, [0005]-[0010]: a floating diffusion capacitance CFD1 coupled to a transfer switch MTX1); a fourth transfer transistor coupled as illustrated by Fig. 1, [0005]-[0010]: a transfer switch MTX2 coupled to the transfer switch MTX1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyu’s shared pixel cell to incorporate Oita’s a second capacitance coupled to the third transfer transistor; a fourth transfer transistor coupled between the second and the third transfer transistors. Therefore, and as result of the combination the fourth transfer transistor (MTX2) is coupled between the second (404) and the third transfer (401) transistors. The suggestion/ motivation for doing so would be so as to cause the pixel sensitivity to stay normal or high (Oita: [0009]).

Regarding claim 20, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Oita discloses wherein the second capacitance is coupled to a fixed potential (as illustrated by Fig. 1, [0005]-[0010]: the floating diffusion capacitance CFD1).

Regarding claim 21, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Oita discloses wherein the fourth transfer transistor is coupled between the second transfer transistor and the reset transistor (Fig. 1 of Oita and Fig. 4 of Lyu , the transfer switch MTX2 coupled between (404) and the (403) RST (MRES) ).

Regarding claim 22, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Oita discloses wherein the second capacitance is coupled between the third transfer transistor and the fourth transfer transistor (Fig. 1 of Oita and Fig. 4 of Lyu, the floating diffusion capacitance CFD1 between MTX1 (401) and MTX2).

Regarding claim 23, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Lyu discloses wherein activation of the second transfer transistor changes a conversion efficiency of the pixel (Fig. 4, [0033]: By switching dual floating-diffusion switch 404 on and off under the control of dual floating diffusion node signal DFD, the capacitance of floating diffusion node 421 can be selectively supplemented (e.g., increased over the inherent capacitance of floating diffusion node 422), thereby changing the conversion gain of two-shared pixel cell 400).

Regarding claim 24, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Oita discloses wherein activation of the fourth transfer transistor changes a conversion efficiency of the pixel (Fig. 1, [0006]: This pixel circuit is designed to be able to switch a capacitance to be connected to the gate of the amplifying transistor MSF, between either a parallel connection of the capacitances CFD1, CFD2 or only the capacitance CFD2, under the control of a signal of a gate voltage (ØTX2 applied to the transfer switch MTX2).

Regarding claim 25, the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Lyu discloses wherein the first capacitance is directly coupled to the amplification transistor (as illustrated by Fig. 4, the floating diffusion node 422 coupled to the amplifier ("AMP") transistor 405 ).

Regarding claim 26 the Lyu and Oita combination teaches the light detecting device of claim 19, in addition Lyu discloses wherein the first capacitance comprises a floating diffusion region (as illustrated by Fig. 4, the floating diffusion node 422).

Regarding claim 32,  claim 32 has been analyzed and rejected with regard to claim 19 and in accordance with Lyu's further teaching on: an electronic device, comprising: a signal processing circuit (Fig. 2, [0017]: imaging system 200 includes pixel array 205, readout circuitry 210, function logic 215 and control circuitry 220).

Regarding claim 33, claim 33 has been analyzed with regard to claim 20 and is rejected for the same reasons of obviousness as used above.

Regarding claim 34, claim 34 has been analyzed with regard to claim 21 and is rejected for the same reasons of obviousness as used above.

Regarding claim 35, claim 35 has been analyzed with regard to claim 22 and is rejected for the same reasons of obviousness as used above.

Regarding claim 36,  claim 36 has been analyzed with regard to claim 23 and is rejected for the same reasons of obviousness as used above.
Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the Lyu and Oita combination as applied above, in view of Petilli; Eugene M. (US 9787923 B2, hereinafter “Petilli”).

Regarding claim 27, the Lyu and Oita combination teaches the light detecting device of claim 19, except wherein the second capacitance comprises metal.
However, Petilli discloses wherein the second capacitance comprises metal (claim 3: wherein the first capacitor comprises a device that is formed at least in part using at least one of a Metal-Insulator-Metal (MiM) capacitance and a Metal Finger capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu and Oita combination to incorporate  wherein the second capacitance comprises metal as taught by Petilli. The suggestion/ motivation for doing so would be so as to provide a high capacitance, high breakdown voltage, and low leakage current.

Regarding claim 38,  claim 38 has been analyzed with regard to claim 27 and is rejected for the same reasons of obviousness as used above.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the Lyu and Oita combination as applied above, in view of Taura; Tadayuki (US 20100225776 A1, hereinafter “Taura”).

Regarding claim 29, the Lyu and Oita combination teaches the light detecting device of claim 19, except wherein the first capacitance comprises a diffusion layer formed in a semiconductor substrate.
However, Taura discloses wherein the first capacitance comprises a diffusion layer formed in a semiconductor substrate (Figs. 2-3, [0054]: floating diffusion 15 is disposed in a substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu and Oita combination to incorporate wherein the second capacitance comprises two metal layers as taught by Taura. The suggestion/ motivation for doing so would be so as to allow signal charge accumulated in photodiode to be transferred to a floating diffusion (Taura: [0056]).

Regarding claim 37,  claim 37 has been analyzed with regard to claim 29 and is rejected for the same reasons of obviousness as used above.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over the Lyu, Oita and Taura combination as applied above, in view of Petilli; Eugene M. (US 9787923 B2, hereinafter “Petilli”).

Regarding claim 30, the Lyu, Oita and Taura combination teaches the light detecting device of claim 29, except wherein the second capacitance comprises metal.
However, Petilli discloses wherein the second capacitance comprises metal (claim 3: wherein the first capacitor comprises a device that is formed at least in part using at least one of a Metal-Insulator-Metal (MiM) capacitance (have two layers) and a Metal Finger capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu, Oita and Taura combination to incorporate wherein the second capacitance comprises metal as taught by Petilli. The suggestion/ motivation for doing so would be so as to provide a high capacitance, high breakdown voltage, and low leakage current.

Regarding claim 31, the Lyu, Oita and Taura combination teaches the light detecting device of claim 29, except wherein the second capacitance comprises two metal layers.
However, Petilli discloses wherein the second capacitance comprises two metal layers (claim 3: wherein the first capacitor comprises a device that is formed at least in part using at least one of a Metal-Insulator-Metal (MiM) capacitance (have two layers) and a Metal Finger capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu, Oita and Taura combination to incorporate wherein the second capacitance comprises two metal layers as taught by Petilli. The suggestion/ motivation for doing so would be so as to provide a high capacitance, high breakdown voltage, and low leakage current.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the Lyu and Oita combination as applied above, in view of Sugawa; Shigetoshi (US 20070131991 A1, hereinafter “Sugawa”).

Regarding claim 28, the Lyu and Oita combination teaches the light detecting device of claim 19, except wherein, in a plan view, the second capacitance and the first photoelectric converter are laid out in corners of the pixel.
However, Sugawa discloses wherein, in a plan view, the second capacitance and the first photoelectric converter are laid out in corners of the pixel (Fig. 17&32: a layout diagram of approximately one pixel in a case where the CMOS solid-state imaging device adopting a planar type storage capacitor element. The photodiode and a storage capacitor are placed at the corner of the pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lyu and Oita combination to incorporate wherein, in a plan view, the second capacitance and the first photoelectric converter are laid out in corners of the pixel as taught by Sugawa, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The suggestion/ motivation for doing so would be so as to increase sensitivity in high illuminance while allowing for an image sensor to be miniaturized. (Sugawa: [0352]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/     Primary Examiner, Art Unit 2697